Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 8, 2019                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
  158798(46)(47)                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                     Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  MEDICAL ALTERNATIVES,                                                                                              Justices
           Plaintiff-Appellant,
                                                                   SC: 158798
  v                                                                COA: 340561
                                                                   Washtenaw CC: 15-000751-NF
  AUTO-OWNERS INSURANCE COMPANY,
             Defendant-Appellee.
  ______________________________________/

         On order of the Chief Justice, the motions of defendant-appellee for immediate
  consideration and to extend the time for filing its answer are GRANTED. The answer will
  be accepted as timely filed if submitted on or before January 25, 2019.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 8, 2019

                                                                              Clerk